THIS IS SUPPLEMENTAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 01/03/2022.
Priority
The Examiner’s acknowledged for the Receipt of certified copies of papers required by 37 CFR 1.55 was filed on Office Action on 10/04/2021 is improper. The corrected for the claim to foreign priority is not acknowledged.
Response to arguments
Claims 25, 43 and 46 have been amended. Claims 1-24, 31 and 36-42 are canceled. New claim 52 is added. The previous claims objection to Claims 25-35, 43-50 and 51 are withdrawn responding to the amendments to the claim. Arguments are persuasive and the previous rejection is withdrawn. Claims 25-30, 43-51 and 52 are allowed. 
Allowable Subject Matter
Claims 25-30, 43-51 and 52 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are NPL- 3GPP TSG-RAN WG1 Meeting #85, WI RAPPORTEUR (ERICSSON): "RAN1 agreements for Rel-13 NB-IoT"; R1-165977; hereinafter “R1-165977”, Nanjing, China; 22nd -26th May 2016, XP051141850, 33 pages and Somichetty et al. (U.S 2018/0234951).
R1-165977, discloses method for a UE is configured by higher layers to decode NPDCCHs with the CRC scrambled and transmit the corresponding NPUSCH. The 
Somichetty, discloses base station may schedule a first uplink subframe in the narrowband TDD frame structure for the UE to report a first ACK/NACK associated with the NPDCCH, and the first ACK/NACK associated with the NPDCCH may be transmitted by UE in subframe 2 (e.g., 1+1=2) of the narrowband TDD frame structure.
However, none of R1-165977, Somichetty and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to wherein the number of uplink subframes is indicated by an uplink scheduling parameter included in the NPDCCH: and refrain from monitoring for other NPDCCHs before an end time of the transmission of the NPUSCH as recited in the context of claims 25, 43 and 46. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 26-30, 32-35, 44-45, 47-51 and 52 depend from claims 25, 43 and 46 are allowed since they depend from allowable claims 25, 43 and 46.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
02/16/2022